Noticed of Allowability - Background
The present Notice of Allowability is necessitated by the filing of a new IDS after the 3/7/2022 Notice of Allowability was mailed. The content of the present Notice of Allowability is identical to the 3/7/2022 Notice of Allowability (including Reasons for Allowance below, which are being maintained, and including page and paragraph numbering).

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/9/2022, regarding drawing/specification objections and 35 USC 102/103 rejections of the claims (Pages 8-10) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn. 
The examiner acknowledges Applicant's arguments regarding the Claim interpretations discussed in the Summary of the 2/4/2022 Interview (Page 9, 3rd Para: “Applicant … disagrees with … narrow interpretations of certain claim terms …. All claim terms are to have their plain and ordinary meaning”), however the examiner points out that the interpretations given to claimed language are supported by Applicant’s specification on the one hand, additionally supported by the context offered by the prior art of record, on the other hand. Furthermore, the Applicant has not challenged specific terms that are allegedly too narrowly interpreted. For convenience, the interpretations formulated in the 2/4/2022 Interview Summary are copied below, and for added clarity of the record, the Reasons for Allowance below are underscored by illustrations from the prior art, aimed to more clearly capture how individual terms are interpreted.
Claim Interpretations
The following claim term interpretations have been presented previously:

    PNG
    media_image1.png
    493
    987
    media_image1.png
    Greyscale

Excerpt from the Summary of the 2/4/2022 Interview

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Elissa Kingsland on 2/15/2022.


The application has been amended as follows: 
Replace “The stapling assembly of claim 11”, Claim 12 Line 1, with:
 -- The stapling assembly of claim 10 --   .

REASONS FOR ALLOWANCE
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to teach a surgical stapling assembly having all limitations as claimed, particularly comprising a non-fibrous adjunct comprising at least two different compression zones, each defined by a different lattice structure, each lattice being formed of an array of repeating strut-based unit cells, differences between lattice structures inducing a variation of compression strengths in a lateral direction (i.e. perpendicular to a longitudinal axis of the adjunct). Terms underlined above represent previously interpreted claim terms (see Claim interpretations above, and additional prior art illustrations listed in the Conclusion section, for contrast with the prior art.)
For illustration purposes, Figs. 31A, 32A of the examined disclosure show lattice structures formed of struts (solid, non-hollow rod/bar/columnar structures of substantially constant cross-sections), which is different than the foam material like Aronhalt’s, also different that various adjunct materials like those illustrated in the Conclusion section below, for contrast with the prior art.).
Regarding Claim 10, a statement of reasons for indicating allowable subject matter was included in the previous Office Action (11/09/2021) , with respect to the then-dependent claim  11. As all limitations of Claim 11 have been presently imported into independent claim 10, Claim 10 is recognized as allowable.  See Page 15 of the 11/09/2021 Office Action, for details, including contrast with the prior art.
Since the prior art teaches surgical stapling assemblies that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-9 and 12-19 are allowable as depending from independent Claims 1 and 10, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20140252674 by Hundley et al. teaches an adjunct comprising a lattice formed of arrays of repeating strut-based unit cells (individual, rhomboid units comprising struts as shown in Fig. 3b), the adjunct featuring a lateral variation imparted by different underside cavities 350 (Fig. 3b). The adjunct material is also amenable to biocompatibility applications (Para 0040). Although various compression zones may be identified, the entirety of the material is defined by a single lattice structure (see “array”, “lattice structure”, and “repeating … unit cells” discussed under Claim Interpretations, above).

    PNG
    media_image2.png
    367
    848
    media_image2.png
    Greyscale

Figs. 3a-b of US Pub 20140252674 by Hundley et al.

US Pub 20140291379 by Shellin et al. teaches various adjuncts, including the lattice formed of protrusion-based unit cells 4912 (individual, pyramidal columns shown in Fig. 94), the adjunct featuring a lateral variation imparted by alternating presence/absence of cells 4912. Although the protrusions / columns 4912 may be recognized as being rod-like, they are hollow, not solid (see “strut” discussed under Claim Interpretations, above). 
US Pub 20140291379 by Shellin et al. also teaches an adjunct embodiment including multiple lattices (“sublayers 4612a, Para 0647, Figs. 87-89), each lattice being formed of folded unit cells 4912 (V-shaped repeating unit cells shown in  Fig. 87), said unit cells are not struts because they are not non-hollow rods or bars (see “strut” discussed under Claim Interpretations, above).

    PNG
    media_image3.png
    638
    486
    media_image3.png
    Greyscale

Figs. 93-95 of US Pub 20140291379

    PNG
    media_image4.png
    490
    736
    media_image4.png
    Greyscale

Figs. 87-89 of US Pub 20140291379.

US Pub 20180132845 by Schmid et al. teaches adjuncts comprising multiple lattice structures (24227, Figs. 166-168), however they are not non-fibrous (see Para 0482: “comprise a pattern of fibers … 24229”).

    PNG
    media_image5.png
    519
    740
    media_image5.png
    Greyscale

Figs. 169-171 of US Pub 20180132845by Schmid

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731